DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 6, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180258332 A1, hereafter Song, relying on publication date of 12/22/2015 for KR 101579710 B1).

Regarding claim 1, Song teaches a touch sensor comprising: 
	a lower adhesive layer (200) (Fig. 1, [0027]); 
	a touch sensor layer (100) including a touch sensing electrode pattern formed on the lower adhesive layer (Fig. 1, [0027]-[0030], where the substrate 100 includes a sensing electrode layer); and 
	an upper adhesive layer (400) on the touch sensor layer (Fig. 3, [0056]-[0057], where there is a second adhesive layer 400 on top of substrate 100).
	But, Song does not explicitly teach a relationship between the adhesive layers 200 and 400 wherein the upper adhesive layer is thicker than the lower adhesive layer, and the upper adhesive layer has a lower elastic modulus than that of the lower adhesive layer. However, Song does teach that the thickness and storage modulus of each adhesive layer may be selected within a range to support adhesiveness and bending properties ([0034], [0048], [0059], where the storage modulus and thickness of the adhesive layers are selected to be within a range that ensures sufficient adhesiveness and bending properties). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the thickness and storage modulus of the adhesive layers could be selected according to the teachings of Song such that the adhesive layer 400 has a greater thickness and lower elastic modulus than the adhesive layer 200.

	Regarding claim 5, Song teaches a laminate, comprising:
	the touch sensor according to claim 1 (Fig. 1, [0027]-[0030], where the substrate 100 includes a sensing electrode layer); and


	Regarding claim 6, Song teaches the laminate according to claim 5, wherein the window is provided with a hard coating film (Figs. 2-4, [0049]-[0051], [0054]-[0055], where the additional substrate 300 is provided as a sufficiently hard coating), and further comprise a polarizing layer including a polarizer on one surface of the window ([0054], where the additional substrate 300 includes a polarizing plate).

	Regarding claim 8, Song teaches a display device, comprising: 
	the touch sensor according to claim 1 (Fig. 1, [0027]-[0030], where the substrate 100 includes a sensing electrode layer); 
	a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate); and 
	a display layer bonded with the touch sensor through the lower adhesive layer (Fig. 4, [0030], [0060], where the substrate 100 includes an OLED device layer).

	Regarding claim 9, Song teaches the display device according to claim 8, wherein the window is provided with a hard coating film (Figs. 2-4, [0049]-[0051], [0054]-[0055], where the additional substrate 300 is provided as a sufficiently hard coating), and further comprises a polarizing layer including a polarizer on one surface of the window ([0054], where the additional substrate 300 includes a polarizing plate).

Regarding claim 11, Song teaches the display device according to claim 8, wherein the display layer is an LCD layer or an OLED layer ([0030], where there display layer is an OLED device layer).

Claims 2-4 and 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180258332 A1, hereafter Song, relying on publication date of 12/22/2015 for KR 101579710 B1) in view of Mitsui (US 20190220151 A1).

	Regarding claim 2, Song teaches the touch sensor according to claim 1, wherein the lower adhesive layer has a thickness of 2 to 20μm ([0048], where the adhesive layer 200 can have a thickness in a range from 10μm to 200μm), 
	the upper adhesive layer has a thickness of 5 to 50μm and an elastic modulus of 0.05 to 1.00MPa ([0048]-[0059], where the adhesive layer can have a thickness in a range from 10μm to 200μm and a storage modulus of 0.1 MPa or less), 
	when the thickness of the upper adhesive layer is T1 and the thickness of the lower adhesive layer is T2, T1/T2 has a value between 1.1 and 5.0 ([0048], [0059], where thicknesses can be selected within the provided range of 10μm to 200μm to yield a ratio desired ratio, e.g., T1 = 20μm and T2 = 10μm), and, 
	when the elastic modulus of the upper adhesive layer is M1 and the elastic modulus of the lower adhesive layer is M2, M2/M1 has a value between 1.16 and 20.0 ([0048], [0059], where the storage modulus of each adhesive layer can be selected within the provided range of 0.1 MPa or less to yield a ratio desired ratio, e.g., M2 = 0.1 MPa and M1 = 0.01MPa).


	Regarding claim 3, the combination of Song and Mitsui would show the touch sensor according to claim 2. Song further teaches the touch sensor wherein the upper adhesive layer and the lower adhesive layer are made of OCA (Optically Clear Adhesive) ([0036], where the adhesive layer is made of an optically transparent adhesive).

	Regarding claim 4, the combination of Song and Mitsui would show the touch sensor according to claim 3. wherein the touch sensor does not comprise a base film ([0029]-[0030], where the substrate 100 may or may not include a film).

Regarding claim 12, the combination of Song and Mitsui would show the touch sensor according to claim 2. Song further teaches a laminate comprising: the touch sensor according to claim 2; and a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate).

	Regarding claim 13, the combination of Song and Mitsui would show the touch sensor according to claim 3. Song further teaches a laminate comprising: the touch sensor according to claim 3; and a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate).

	Regarding claim 14, the combination of Song and Mitsui would show the touch sensor according to claim 4. Song further teaches a laminate comprising: the touch sensor according to claim 4; and a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate).

	Regarding claim 15, the combination of Song and Mitsui would show the touch sensor according to claim 2. Song further teaches a display device, comprising: the touch sensor according to claim 2; a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate); and a display layer bonded with the touch sensor through the lower adhesive layer (Fig. 4, [0030], [0060], where the substrate 100 includes an OLED device layer).

	Regarding claim 16, the combination of Song and Mitsui would show the touch sensor according to claim 3. Song further teaches a display device, comprising: the touch sensor according to claim 3; a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate); and a display layer bonded with the touch sensor through the lower adhesive layer (Fig. 4, [0030], [0060], where the substrate 100 includes an OLED device layer).

	Regarding claim 17, the combination of Song and Mitsui would show the touch sensor according to claim 4. Song further teaches a display device, comprising: the touch sensor according to claim 4; a window bonded with the touch sensor through the upper adhesive layer (Fig. 2, [0052], where the additional substrate 300 comprises a window substrate); and a display layer bonded with the touch sensor through the lower adhesive layer (Fig. 4, [0030], [0060], where the substrate 100 includes an OLED device layer).


	Claims 7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US 20180258332 A1, hereafter Song, relying on publication date of 12/22/2015 for KR 101579710 B1) in view of Lim et al. (US 20180297349 A1, hereafter Lim, relying on publication date of 4/21/2017 for KR 20170043301 A).

	Regarding claim 7, Song would show the laminate according to claim 6. But, Song does not teach the laminate wherein the window further includes a colored light-shielding pattern printed around an edge of at least one surface of the polarizing layer.
	However, this was well known in the art as evidenced by Lim (Fig. 2, [0081], where the shielding pattern 30 is formed around the edge of the coating layers 20 and 40 and includes a color pattern). Both Song and Lim teach covers for touch sensitive devices. Song teaches the use of a polarizing plate but does not specifically teach the inclusion of a colored light-shielding pattern around the edges of the coating including a polarizing plate. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the shielding pattern of Lim into the laminate of Song to improve optical characteristics of the laminate (Lim [0026]-[0028]).

	Regarding claim 10, Song would show the display device according to claim 9. But, Song does not teach the display device wherein the window further includes a colored light-shielding pattern printed around an edge of at least one surface of the polarizing layer.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER D MCLOONE whose telephone number is (571)272-4631.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LunYi Lao can be reached on 5712727671.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER D MCLOONE/Primary Examiner, Art Unit 2692